EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Morse on 1/10/2022.
The application has been amended as follows: 

1. (Currently Amended) A processor comprising hardware and performing control in accordance with an input signal, the processor being configured to: 
read, after the processor has booted itself, firmware information including an encrypted authentication file and an execution program to be executed by the processor; 
decrypt the encrypted authentication file with reference to the read encrypted authentication file and key information for decrypting the encrypted authentication file; 
execute the execution program in the processor when the encrypted authentication file is decrypted; and 
[[stop]] prevent the execution of the execution program in the processor when the decryption of the encrypted authentication file fails.

5. (Currently Amended) A control device, comprising: 
a processor comprising hardware and configured to perform control in accordance with an input signal; 
a nonvolatile memory configured to store firmware information including an encrypted authentication file and an execution program to be executed by the processor, and key information for decrypting the encrypted authentication file; and 
a volatile memory configured to store information related to startup processing executed by the processor, wherein 
the processor is configured to: 
read, after the processor has booted itself, the firmware information; 
expand the firmware information in the volatile memory; 
decrypt the encrypted authentication file with reference to the expanded encrypted authentication file and the key information; 

[[stop]] prevent the execution of the execution program when the decryption of the encrypted authentication file fails. 6. (Currently Amended) A non-transitory computer readable recording medium on which an executable program for performing control in accordance with an input signal, the program instructing a processor to execute: 
reading, with reference to a memory, after the processor has booted itself, firmware information including an encrypted authentication file and an execution program to be executed by the processor; 
decrypting the encrypted authentication file with reference to the read encrypted authentication file and key information for decrypting the encrypted authentication file;
 executing the execution program in the processor when the encrypted authentication file is decrypted; and 
[[stopping]] preventing the execution of the execution program when the decryption of the encrypted authentication file fails.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115